DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman U.S. Patent No. (4,600,001) in view of Sessions U.S. Patent No. (6,043,406).
With respect to claim 1, Gilman substantially discloses a dressing (10, figs.1-2 and 4-6) comprising: 
a dressing film (18) defining an inner face (face that is towards the wound bed) and an oppositely directed outer face (face away from the wound bed, as shown in fig.5D); 
a support film (26) disposed on at least a portion of the outer face of the dressing (as shown in fig.4); 

 a label strip (32) adhered to the outer face of the dressing film (18, disposed on the left portion of the dressing film 18 as shown in fig.5D), the label strip having an outer face adapted to receive printing, marking, or other indicia ([Col.6], lines 32-37); and 
wherein the label strip (32) is disposed immediately alongside an edge of the support film (26, figs.4 and 5C); and wherein the label strip remains attached to the dressing film after application of the dressing, in ([Col.6], lines 32-37), Gilman discloses the paper tape tab strips or label strip (32) can be left in place to aid in later wound dressing layer removal (18).  
Gilman substantially discloses the invention as claimed except at least one handling tab disposed on and attached to the support film.
Sessions et al., however, teaches in an analogous art, a dressing film (14, figs.2-3) having inner and outer surfaces; 
a support film (16) disposed on at least a portion of the outer face of the dressing (as shown in fig.3); 
an adhesive (28) disposed on at least a portion of the inner face of the dressing film (as shown in fig.3) and ([Col.4], lines 34-35);
a label strip (32, fig.4) adhered to the outer face of the dressing film; and
at least one handling tab (36, fig.4) disposed on and attached to the support film (16) and ([Col.5], lines 57-64).
In view of the teachings of Sessions et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dressing of Gilman by incorporating at least one handling tab disposed on and attached to the support film so that 
With respect to claim 2, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed.  Gilman further discloses the label strip (32) includes paper ([Col.6], lines 32-33).  
With respect to claim 4, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed.  Gilman further discloses the dressing film (18) includes polyurethane ([Col.3], lines 35-37).  
With respect to claim 5, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed.  Gilman further discloses the support film includes a material selected from the group consisting of polymeric materials ([Col.3], lines 66-68).  
With respect to claim 6, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed.  Gilman further discloses a release liner covering the adhesive ([Col.3], lines 35-47).  

Claims 7 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman/Sessions et al. as applied to claim 1 and 6 above, and further in view of Baker et al. U.S. Patent No. (6,742,522 B1).
With respect to claim 7, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed except an edge of the release liner extends beyond a corresponding edge of the dressing film.  
Baker however, teaches in an analogous art a dressing (103, fig.5E),

a dressing film (91) defining an inner face (portion of the film dressing 91 that is coupled to element 92 shown in fig.5E) and an oppositely directed outer face ( portion of the film dressing 91 away from element 92 shown in fig.5E); 
an adhesive (92) disposed on at least a portion of the inner face of the dressing film (91); and
 a label strip (104) adhered to the outer face of the dressing film, the label strip having an outer face adapted to receive printing, marking, or other indicia ([Col.12], lines 21-26);
wherein the label strip (104) is disposed immediately alongside an edge of the dressing film (as shown in fig.5E).  
Furthermore, Baker in (fig.5F) a release liner (166) extends beyond a corresponding edge of the dressing film (162, as shown in fig.5F). 
In view of the teachings of Baker, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the release liner of  Gilman/Sessions et al. such that it extends beyond a corresponding edge of the dressing film in order to protect the dressing film and adhesive from contamination in order to maintain sterility prior to use.
With respect to claim 10, the combination of Gilman/Sessions et al./Baker substantially discloses the invention as claimed.  Baker et al. further teaches an edge of the handling tab (86) extends beyond a corresponding edge of a support film (as shown in fig.5A). 
In view of the teachings of Baker it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handling tab of Gilman/Sessions et al. by positioning the handling tab such that an edge of the handling tab (86) extends beyond a 
With respect to claim 11, the combination of Gilman/Sessions et al./Baker substantially discloses the invention as claimed.  Baker et al. further teaches an edge of the handling tab (86) extends beyond a corresponding edge of the label strip (as shown in figs.5A). 
With respect to claim 12, the combination of Gilman/Sessions et al./Baker substantially discloses the invention as claimed.  Baker et al. further teaches an edge of the handling tab (86) extends beyond a corresponding edge of the dressing film (as shown in fig.5A). 
With respect to claim 13, the combination of Gilman/Sessions et al./Baker substantially discloses the invention as claimed.  Baker et al. further teaches an edge of the handling tab (86) extends beyond a corresponding edge of the release liner (as shown in fig.5A).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman/Sessions et al. as applied to claim 6 above, and further in view of Ward U.S. Patent No. (4,753,232).
With respect to claim 8, the combination of Gilman/Sessions et al. substantially discloses the invention as claimed except an edge of the release liner extends beyond a corresponding edge of the label strip. 
Ward however, teaches in an analogous art a dressing (shown in fig.10) comprising a dressing film (33) defining an inner face (portion of the dressing film 33 coupled to adhesive 34) and an oppositely directed outer face (portion of the dressing film 33 away from adhesive 34); 

In view of the teachings of Ward, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dressing of Gilman/Sessions et al. by incorporating a release liner wherein an edge of the release liner extends beyond a corresponding edge of the label strip for protecting an adhesive disposed on the label strip. 

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.  Applicant argues Gilman fails to disclose the label strip (40) adhered immediately alongside an edge of the support film (30). 
This is not found to be persuasive because as shown in (figs.2 and 5) label strip (32) is immediately alongside (close to the side or next to, emphasis added) an edge of the support film to support film (18), see rejection to claim 1 above.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Furthermore, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it (40) adhered immediately alongside an edge of the support film (30), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786